CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8 (File Nos. 33-46865, 333-7328 and 333-08270) of Rio Tinto plc of our report dated June 29, 2011, relating to the statements of assets available for benefits of the Rio Tinto America Inc. 401(k) Savings and Investment Partnership Plan as of December 31, 2010 and 2009, the related statement of changes in assets available for benefits for the year ended December 31, 2010, the related supplemental Schedule H, Part IV, Line 4i- Schedule of Assets (Held at End of Year) as of December 31, 2010, and the supplemental Schedule H, Part IV, Line 4a – Schedule of Delinquent Participant Contributions for the year ended December 31, 2010, which report appears in the December 31, 2010 Annual Report on Form 11-K of the Rio Tinto America Inc. 401(k) Savings and Investment Partnership Plan. /s/ Tanner LLC June 29, 2011
